Citation Nr: 1637839	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for a left arm disorder.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for hair loss.

5.  Entitlement to service connection for a respiratory disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a bilateral shoulder disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to service connection for a low back disorder.

10.  Entitlement to service connection for migraine headaches.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.  She also served in the Arizona Army National Guard and the California Army National Guard, including a period with the Active Guard Reserve (AGR) and periods of active duty for special work (ADSW).  The Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD) based on a period of active duty for training from February 1987 to May 1987, and as such, it constitutes a period of active service for VA compensation purposes.  See 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional medical evidence that was subsequently considered by the Agency of Original Jurisdiction (AOJ).  See May 2015 supplemental statement of the case (SSOC) and 30-day waiver.

The Board remanded the case for further development in December 2014.  The case has since been returned to the Board for appellate review.  The AMC granted service connection for PTSD in a February 2016 rating decision; the Veteran did not express disagreement with that determination, which represents a full grant of the psychiatric disorder claim that was on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Based on the foregoing, the issues in appellate status are as stated above.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records, as well as the Board hearing transcript.

The Board notes that the Veteran has filed a motion to advance the case on the docket.  However, as discussed below, she has also requested that the case has been remanded at this time.  Thus, action is being taken to remand the case at this juncture.  An advancement on the docket may be considered if the case is returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant VA and non-VA treatment records, as detailed in the directives below, as well as Social Security Administration (SSA) records.  See March 2010 VA treatment record (Veteran reported that she had previously filed for SSA benefits); June 2012 substantive appeal (Veteran reported treatment for certain claimed disorders at military facilities in addition to Balboa Naval Hospital).  The Board notes that the Veteran reported treatment at the Long Beach Naval Hospital through 1995; however, that facility closed in 1994, as reflected in the remand directives below.

In addition, the Veteran's claims are based on her period of active duty from 1980 to 1983 and reported events from her National Guard service in the 1990s.  See, e.g., June 2012 substantive appeal (Veteran reported being involved in an accident in which she hurt her left shoulder in 1994 or 1995) and May 2014 Bd. Hrg. Tr. (Veteran testified that she received the Norplant prescription in late 1991 and was involved in a motor vehicle accident around 1993 or 1994).

The Veteran's NGB Form 22E from 1999 shows that she had periods of ADSW from April 1990 to August 1994 and from July 1995 to May 1996 that correspond to the years of the reported events; however, it is unclear if the AOJ made an attempt to verify the nature of this service when the case was on remand.  See December 2014 Board remand and VA Adjudication Procedures Manual (M21-1), III.v.4.C.7.l (indicating that development should be conducted to determine type of duty a veteran performed while on ADSW (i.e., for operational, support, or training purposes), even though duration of service is less than 180 days and/or Department of Defense issued a DD 214 for that service).

Based on the foregoing, the Board finds that additional development is needed to verify the Veteran's military service for these periods.

Finally, the RO obtained additional VA treatment records for other claims following the December 2015 SSOC.  In an August 2016 written statement, the Veteran specifically requested return of the case to the AOJ for review of this evidence in the first instance.  As such, the case should be referred to the AOJ for review and preparation of an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the Veteran's service personnel records contained in the claims file to ensure that all relevant periods of her Army National Guard service have been verified.  In so doing, the AOJ should take any appropriate steps to ascertain whether the Veteran's periods of ADSW from April 1990 to August 1994 and from July 1995 to May 1996 (see 1999 NGB Form 22E and DD 214) were for operational, support, or training purposes. 

If necessary, the AOJ should contact the Department of Defense, Defense Finance and Accounting Service, the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity, to verify the nature and dates of the Veteran's military service in the Army National Guard.

The AOJ should summarize the findings and include a copy of the summary in the claims file.

2.  The AOJ should contact the National Personnel Records Center, the Records Management Center, or any other appropriate facility to request any inpatient and outpatient records (to include x-ray reports) from the March Air Force Base dated from 1991 to 1992 and the Long Beach Naval Hospital from 1992 to 1994.  See June 2012 substantive appeal (Veteran reported that she was given Norplant birth control and had treatment for her left arm at these facilities).  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  The AOJ should also secure any outstanding, relevant VA treatment records dated to the present.  The request for VA treatment records should include a search for any records dated from 1983 to 1985 and from 1995 to October 1997 based on the Veteran's report of VA treatment.  See May 2014 Bd. Hrg. Tr. at 18, 37.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

5.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph.  Further development may include providing a VA examination or obtaining a VA medical opinion.

6.  The case should then be readjudicated by the AOJ, including all evidence received since the December 2015 supplemental statement of the case.  See August 2016 Veteran request for AOJ review of additional evidence.

If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




